Citation Nr: 1309095	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  09-30 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A Travel Board hearing in front of the undersigned Veterans Law Judge was held in October 2011.  A transcript of the hearing has been associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).

In March 2012, upon determining there was new and material evidence in the Veteran's claim, the Board reopened the issue of entitlement to service connection for a back disability.  38 C.F.R. § 3.156(a).

The Board then remanded this issue for further development.  Additional records that have not yet been associated with the claims file and a new VA examination for an opinion was requested.

In June 2012, the Veteran underwent a VA examination where upon examination and review of the claims file the examiner determined "spinal stenosis and [degenerative disc disease] and [degenerative joint disease] is felt less likely as not related to injury while in service since not enough information about his activities/job from 1969 to 1999 [is available]... it will be helpful to get information from George Washington [H]ospital for further decision."

As such, the Board finds these records should be obtained and associated with the claims file for review.  Once completed, these records must be provided to the June 2012 examiner and an addendum opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate action to obtain all of the Veteran's treatment records that are not currently incorporated into the claims file concerning the issues subject to this remand, namely records dated from 1969 to 1999 from George Washington Hospital (as identified by the June 2012 VA examiner).  Furthermore, the Veteran should be requested to identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records that have not yet been associates with the claims file.  After obtaining the necessary authorization, the identified treatment records should be obtained and associated with the claims file. 

If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2. After the above developments have been completed, the claims file should be returned to the examiner who conducted the June 2012 examination.  If the examiner who conducted the June 2012 examination is not available, the Veteran should be afforded an appropriate VA examination(s) for his claimed back disorder.  

In an addendum, the examiner should offer an opinion, consistent with sound medical judgment, as to the following questions: 

a. whether the Veteran has a back disability that clearly and unmistakably pre-existed service, and 

b. if so, whether such preexisting back disability clearly and unmistakably was NOT aggravated beyond its natural progression during his active duty.  [Note: "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptoms.] 

c. If there is no clear and unmistakable evidence that the Veteran's back disability preexisted his military service, is it at least as likely as not (i.e., there is a 50 percent or greater probability), that such back disability had its onset in or is otherwise related to military service.

The entire claims file must be made available to the examiner.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  In rendering the requested opinions, the examiner should also consider and discuss the contentions of the Veteran.

If no opinion can be rendered without resorting to pure speculation, the examiner should explain why this is not possible.

3. To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  The RO should specifically ensure that the exact questions set forth in the above instructions were answered by the VA examiner. 

4. After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


